                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                      Criminal Case No. 2:15-cr-20217-2
                                                Civil Case No. 2:20-cv-12548
              Plaintiff/Respondent,
                                                HONORABLE STEPHEN J. MURPHY, III
 v.

 BRYAN WATSON,

              Defendant/Petitioner.
                                        /

  OPINION AND ORDER DENYING MOTION TO VACATE SENTENCE
 UNDER 28 U.S.C. § 2255 [289] AND DENYING MOTION TO AMEND [323]

      A jury found Defendant Bryan Watson guilty of conspiracy to obtain property

by extortion under color of official right in violation of the Hobbs Act (18 U.S.C.

§ 1951(a)). ECF 184, PgID 2140. The Court sentenced Defendant to 108 months in

prison. Id. at 2141.

      A year later, Defendant moved for equitable tolling to petition for a writ of

habeas corpus. ECF 274. The Court lacked jurisdiction to grant the request and thus

denied it. ECF 277. Three months later, Defendant petitioned for a writ of habeas

corpus under 28 U.S.C. § 2255. ECF 289. Then, nearly six months later, Defendant

moved to amend the petition to include a claim that the Court applied an improper

sentencing enhancement. ECF 323. The Government responded to the petition and

the motion to amend, ECF 327, and Plaintiff replied, ECF 331. The Court reviewed

the filings and a hearing is unnecessary. See E.D. Mich. L.R. 7.1(f)(1). For the

following reasons, the Court will deny the petition.



                                            1
                                  BACKGROUND

      Defendant challenged his sentence under 28 U.S.C. § 2255 on several grounds.

Defendant asserted four ineffective assistance of counsel claims. ECF 289, PgID

7369–77. First, Defendant alleged that his appellate counsel was ineffective for not

arguing that the Court erred at sentencing by violating Federal Rule of Criminal

Procedure 32(i)(3)(B) and by not explaining its loss calculation methods. Id. at 7369–

72. Second, Defendant alleged his trial counsel was ineffective for failing to

investigate and object to the admissibility of taped conversations. Id. at 7372–74.

Third, Defendant claimed his trial counsel failed to investigate and request an

Enright challenge to exclude co-conspirators' statements. Id. at 7374–76. And fourth,

Defendant's trial counsel failed to object to Lamont Calhoun's testimony. Id. at 7376–

77.

      Apart from ineffective assistance of counsel, Defendant also alleged a Brady

claim. Id. at 7377–78. Then, Defendant essentially renewed his appellate argument

about the validity of the Hobbs Act conviction and claimed the argument is not

procedurally defaulted because he is actually innocent. Id. at 7379–82. Defendant

also asserted a prosecutorial misconduct claim. Id. at 7382–84.

      Finally, Defendant made two requests in the § 2255 petition. Defendant first

requested that the Court hold an evidentiary hearing. Id. at 7384. Defendant also

requested that the Court equitably toll the limitations period for the § 2255 petition

by sixty days. Id. at 7418. And in the reply to the Government's response, Defendant

requested that the Court appoint counsel for him. ECF 331, PgID 7929.



                                          2
                                 LEGAL STANDARD

      A Defendant sentenced by a federal court may seek "to vacate, set aside, or

correct the sentence" under 28 U.S.C. § 2255(a). The statute provides four grounds

for claiming relief: "(1) that the sentence was imposed in violation of the Constitution

or [federal] laws [], (2) that the [C]ourt [lacked] jurisdiction to impose [the] sentence,

(3) that the sentence was in excess of the maximum authorized by law, and (4) that

the sentence is otherwise subject to collateral attack." Hill v. United States, 368 U.S.

424, 426–27 (1962) (quoting 28 U.S.C. § 2255) (internal quotation marks omitted).

Generally, the motion must allege "(1) an error of constitutional magnitude; (2) a

sentence imposed outside the statutory limits; or (3) an error of fact or law that was

so fundamental as to render the entire proceeding invalid." Weinberger v. United

States, 268 F.3d 346, 351 (6th Cir. 2001) (citation omitted).

                                    DISCUSSION

      The Court will first review Defendant's motion for equitable tolling. After, the

Court will review the § 2255 petition and the motion to amend the petition. Last, the

Court will deny the requests to hold an evidentiary hearing and to appoint counsel

and will deny a certificate of appealability and in forma pauperis status on appeal.

I.    Motion for Equitable Tolling

      "[P]ostconviction relief under 28 U.S.C. § 2255 is subject to a one-year time

limitation that generally runs from 'the date on which the judgment of conviction

becomes final.'" Clay v. United States, 537 U.S. 522, 524 (2003) (quoting § 2255(f)(1)).

"[F]or federal criminal defendants who do not file a petition for certiorari with [the



                                            3
Supreme Court] on direct review, § 2255's one-year limitation period starts to run

when the time for seeking such review expires." Id. at 532. Here, the one-year

limitations period under § 2255 expired "90 days after entry of the Court of Appeals'

judgment." Id. at 525. The § 2255 limitations period therefore began to run on

September 11, 2019. The Court received Defendant's petition a week before the

limitations period expired. ECF 289. Because Defendant timely filed the § 2255

petition, the Court will deny the motion for equitable tolling as moot.

II.   Motion to Vacate Sentence

      The Court will first address the ineffective assistance of counsel claims. After,

the Court will address the remaining claims in turn.

      A.     Ineffective Assistance of Counsel Claims

      To succeed on an ineffective assistance of counsel claim, Defendant must show:

(1) that his counsel's representation "fell below an objective standard of

reasonableness," and (2) "that there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different."

Strickland v. Washington, 466 U.S. 668, 688, 694 (1984). "[A] court need not

determine whether counsel's performance was deficient before examining the

prejudice suffered by the defendant." Id. at 697.

             1.     Appellate Counsel

      Defendant first argued his appellate counsel was ineffective for failing to raise

"the stronger fruitful claim" that the Court "erred by failing to comply with [Federal

Rule of Criminal Procedure] 32(i)(3)(B)[] and explain its loss calculation methods."



                                           4
ECF 289, PgID 7369–70. On appeal, Defendant's counsel instead argued that the

Court "failed to make an independent determination of whether this loss amount

should apply to [Defendant]." ECF 265, PgID 7107.

      Criminal Rule 32(i)(3)(B) requires the Court to "rule on the [disputed portion

of a presentence report] or determine that a ruling is unnecessary either because the

matter will not affect sentencing, or because the court will not consider the matter in

sentencing." The Sixth Circuit strictly construes Rule 32 because it "helps to ensure

that defendants are sentenced on the basis of accurate information and provides a

clear record for appellate courts, prison officials, and administrative agencies who

may later be involved in the case." United States v. Williams, 612 F.3d 500, 515–16

(6th Cir. 2010) (quoting United States v. Tackett, 113 F.3d 603, 613–14 (6th Cir.

1997)).

      Defendant cannot show prejudice under Strickland's second prong for two

reasons. First, the Court explained its reasoning behind Defendant's sentence and

the loss calculation in enough detail to allow the Sixth Circuit to affirm Defendant's

sentence on appeal. See ECF 265, PgID 7107–10. If the Sixth Circuit had determined

the Court failed to make the necessary findings, then the Sixth Circuit would have

remanded for resentencing. Williams, 612 F.3d at 515–16 (quoting Tackett, 113 F.3d

at 613–14); see also United States v. Pruitt, --- F.3d ---, 2021 WL 2407856, at *7 (6th

Cir. 2021) ("[T]he district court did not make the requisite factual findings, and its

legal analysis is unclear. . . . On remand, the district court should set forth the

specific facts it finds by a preponderance of the evidence and explain why those facts



                                          5
[support the enhancement]."). Because the Sixth Circuit implicitly found that the

Court complied with Rule 32, the claim would have failed on appeal.

      Second, the ineffective assistance of counsel claim is merely an attempt to

relitigate what the Sixth Circuit decided on direct appeal. See ECF 289, PgID 7371–

72 (arguing the merits of the Court's loss calculation and its application to

Defendant). "Absent exceptional circumstances, or an intervening change in the case

law, [Defendant] may not use his § 2255 petition to relitigate" issues brought on direct

appeal. Wright v. United States, 182 F.3d 458, 467 (6th Cir. 1999). Defendant has not

asserted that there has been an intervening change in law or exceptional

circumstances that would allow him to relitigate the issue. See ECF 289. The Court

will therefore dismiss the first ineffective assistance of counsel claim under

Strickland's second prong.

             2.     Admissibility of Taped Conversations

      Defendant's second ineffective assistance of counsel claim asserted that his

trial counsel failed to object to the admissibility of recordings between Gary Jackson

and Defendant. ECF 289, PgID 7372–74. Defendant specifically asserted that Gary

Jackson violated 18 U.S.C. § 2511(2)(d) by recording Defendant's communications.

ECF 289, PgID 7372–74.

      Section 2511(2)(d) allows "a person not acting under color of law" to record

communications between individuals. Defendant's claim easily fails because Jackson

was a private citizen who was not acting under color of law when he recorded

Defendant's conversations. ECF 230, PgID 5734–35. As a result, Defendant cannot



                                           6
show any prejudice under Strickland's second prong because § 2511(2)(d) would not

have barred the admission of the recordings.

             3.     Enright Challenge

      Defendant's third ineffective assistance of counsel claim appeared to assert

that his trial counsel failed to "request [an] Enright hearing to exclude [Federal Rule

of Evidence] 801(d)(2)(E) statements." ECF 289, PgID 7374. Although Defendant's

argument is unclear, the Court believes that Defendant claimed the co-conspirators'

statements used against him were inadmissible because the statements were "clearly

a product of solicitation" by the Government. Id. at 7376.

      With that understanding, Defendant's third claim also fails under Strickland's

second prong. For one, Defendant identified no co-conspirator statement admitted at

trial under Rule 801(d)(2)(E) that the Court should have ruled were inadmissible. See

ECF 289, PgID 7374–76. For another, if Defendant is challenging every Rule

801(d)(2)(E) statement admitted at trial, then Defendant misunderstood the law.

      Under Rule 801(d)(2)(E), the Court has three options for admitting statements

by co-conspirators. United States v. Mills, No. 16-cr-20460, 2019 WL 77032, at *2–3

(E.D. Mich. Jan. 2, 2019). One option is to hold a "mini-hearing," the second option is

to "require the Government to produce independent evidence establishing a

conspiracy," and the third is to conditionally admit the hearsay statement. Id. 1 The

Sixth Circuit has noted that the first option is "burdensome, time-consuming and




1 The Court assumes that when Defendant refers to an "Enright hearing" he is
referring to the first option.
                                          7
uneconomic" and because of that, the Court may forgo that option. United States v.

Vinson, 606 F.2d 149, 152 (6th Cir. 1979) (citation omitted). Yet Defendant has not

shown that the Court abused its discretion for failing to hold the hearing. And even

if the Court were to abuse its discretion, Defendant has not shown that any co-

conspirator's statements were inadmissible under Rule 801(d)(2)(E). Put simply,

Defendant cannot show that even if his counsel were to pursue the first option, that

the option would have been granted or that the option would have led to the

inadmissibility of any statements that would have made a difference in Defendant's

trial. The Court will therefore deny the third ineffective assistance of counsel claim.

             4.     Failure to Object to Lamont Calhoun's Testimony

      Defendant's last ineffective assistance of counsel claim was that his trial

counsel should have objected to Lamont Calhoun's testimony because it was

uncorroborated. ECF 289, PgID 7376–77. Defendant also claimed that his trial

counsel should have asked Calhoun for the name of Calhoun's cousin on cross-

examination. Id. at 7377. Defendant's reasoning follows that if his trial counsel were

"properly prepared for trial," then he would have been able to show that Calhoun

committed perjury once Calhoun testified that Defendant helped Calhoun's cousin.

See id. Defendant's claim fails for two reasons under Strickland's second prong.

      First, the Federal Rules of Evidence do not bar uncorroborated testimony

because the weight of a witness's testimony is for the jury to decide. See United States

v. Beverly, 369 F.3d 516, 532 (6th Cir. 2004) ("[D]etermining the credibility of

witnesses is a task for the jury."). And second, Defendant's trial counsel asked



                                           8
Calhoun for his cousin's identity and even questioned Calhoun about his cousin's

residence. ECF 128, PgID 842–45. As a result, Defendant's counsel did precisely what

Defendant claimed he should have done.2 Because the testimony was admissible and

Defendant's counsel cross-examined Calhoun about his cousin's identity, the Court

will dismiss the last ineffective assistance of counsel claim.

      B.     Brady Claim

      Defendant also asserted a Brady claim in his 2255 petition because the

Government allegedly suppressed exculpatory evidence of the identity of Calhoun's

"cousin," Tobias Jones. ECF 289, PgID 7377–78. Defendant attached an exhibit to the

motion. Id. at 7397. The exhibit—a 2010 police report entered by Defendant—

explained Defendant reported that Tobias Jones had tried to bribe Defendant. Id. The

Court will deny the Brady claim both as procedurally defaulted and simply because

Defendant had access to the 2010 report during trial.

      First, except for ineffective assistance of counsel claims, "claims not raised on

direct appeal may not be raised on collateral review unless the petitioner shows cause

and prejudice." Massaro v. United States, 538 U.S. 500, 504 (2003) (citations omitted).




2 Defendant's reply brief appeared to suggest that when Calhoun referred to his
cousin while testifying, Calhoun was not, in fact, referring to his cousin. See ECF 331,
PgID 7926. Rather, Defendant believed that when Calhoun was referring to his
"cousin," Calhoun meant to say someone else (Tobias Jones) who was not his
biological cousin but his "'like' cousin." Id. Defendant, however, offered no evidence
to show that Calhoun meant anyone other than his biological cousin and the cross-
examination showed that Calhoun was referring only to his biological cousin,
Doshawn Calhoun. ECF 128, PgID 842–45. Accordingly, Defendant's strange,
conclusory argument has no basis.
                                           9
Defendant cannot show cause and prejudice and so his claim is procedurally

defaulted.

      Second, "[n]o Brady violation exists where a defendant knew or should have

known the essential facts permitting him to take advantage of any exculpatory

information." Abdur'Rahman v. Colson, 649 F.3d 468, 474 (6th Cir. 2011) (quoting

United States v. Clark, 928 F.2d 733, 738 (6th Cir. 1991) (per curiam)). "Ultimately,

where the alleged Brady evidence is available to the defense, 'there is really nothing

for the government to disclose.'" Id. (quoting Bell v. Bell, 512 F.3d 223, 235 (6th Cir.

2008) (en banc)). Defendant already knew about the report well before his trial

because he authored it in 2010. ECF 289, PgID 7397. Not to mention, the exhibit

attached to the § 2255 petition was printed during Defendant's jury trial. Id. (printed

on June 22, 2016). Because Defendant created the report years before his trial, and

even printed it out during his trial, no Brady violation occurred. The Court will

therefore dismiss the procedurally defaulted Brady claim.

      C.     Hobbs Act Extortion Claim

      Defendant repackaged his argument that he could not have been found guilty

under the Hobbs Act for extortion as a Brady claim. ECF 289, PgID 7380–81.

Defendant essentially argued—without evidence—that the Government suppressed

the identity of Calhoun's cousin (who Defendant believes is Tobias Jones). Id. at 7381.

Because the Government allegedly suppressed the identity, Defendant did not have

a chance to show that Calhoun perjured himself when he testified that Defendant

improperly helped his cousin (Doshawn Calhoun). Id. Thus, according to Defendant,



                                          10
because Calhoun perjured himself, no evidence existed to support the Hobbs Act

Extortion charge. Id.

      Setting aside the extraordinary allegations, the claim is procedurally

defaulted. Massaro v. United States, 538 U.S. at 504. And the Sixth Circuit upheld

Defendant's conviction under the Hobbs Act for extortion. ECF 265, PgID 7088–100.

To avoid procedural default, Defendant argued that he is actually innocent. ECF 289,

PgID 7381; see Fair v. United States, 157 F.3d 427, 430 (6th Cir. 1998) (explaining

that a defendant can avoid procedural default if they can show they are "actually

innocent of the subject offense") (citations omitted). But the actual innocence claim is

baseless.

      "To establish actual innocence, petitioner must demonstrate that, in light of all

the evidence, it is more likely than not that no reasonable juror would have convicted

him." Bousley v. United States, 523 U.S. 614, 623 (1998) (cleaned up). Defendant has

offered no evidence to show that he was actually innocent. At most, Defendant

asserted—without evidence—that Calhoun lied about Defendant improperly helping

his cousin. But Defendant overlooked testimony from two other individuals (Gary

Jackson and Nicholas Simmons) that showed Defendant committed quid pro quo acts,

which served as the basis for his Hobbs Act conviction. ECF 265, PgID 7095–98. As

the Sixth Circuit explained, Jackson's and Simmons's testimonies each showed quid

pro quo acts. Id. at 7096–97. So even if Calhoun were to lie, as Defendant alleged, the

overwhelming evidence still showed that Defendant violated the Hobbs Act based on

multiple quid pro quo acts.



                                          11
      What is more, after Defendant's conviction, Defendant admitted to an agent

from the Federal Bureau of Investigation that he committed the illegal activity that

led to his Hobbs Act conviction. ECF 329, PgID 7921–23 (under seal). In Defendant's

reply brief, however, he disavowed the agent's statement from the interview. ECF

331, PgID 7927. Defendant alleged that the agent "altered what [he] told them to fit

into their agenda." Id. In any event, even if the agent were to fabricate Defendant's

admission of guilt, the actual innocence claim is far-fetched and ignored the mountain

of evidence underlying Defendant's conviction. Because Defendant cannot show that

it "is more likely than not that no reasonable juror would have convicted him," the

actual innocence claim fails, and his overall claim is procedurally barred. Bousley,

523 U.S. at 623.

      D.     Prosecutorial Misconduct Claim

      Defendant's last claim asserted "that the Government committed prosecutorial

misconduct by knowingly allowing perjured testimony to be introduced without

correction." ECF 289, PgID 7382. Defendant based his claim once more on the alleged

perjured testimony from Calhoun. Id. Yet the claim is procedurally defaulted for the

reasons explained earlier. Defendant has not shown actual innocence or cause and

prejudice. Fair, 157 F.3d at 430. As a result, the Court will dismiss the prosecutorial

misconduct claim. In sum, the Court will dismiss all the claims in Defendant's § 2255

petition.




                                          12
III.   Motion to Amend Petition

       "[A] motion to amend a § 2255 motion is generally governed by the Federal

Rules of Civil Procedure." Clark v. United States, 764 F.3d 653, 661 (6th Cir. 2014).

Federal Rule of Civil Procedure 15(a)(2) states that after a responsive pleading is

filed, a party may only amend its pleading with the opposing party's written consent

or with the Court's leave. The rule also states that "[t]he [C]ourt should freely give

leave when justice so requires." Id.

       To resolve whether to grant leave to amend a pleading, the Court relies on six

factors: (1) "undue delay in filing," (2) "lack of notice to the opposing party," (3) "bad

faith by the moving party," (4) "repeated failure to cure deficiencies by previous

amendments," (5) "undue prejudice to the opposing party, and" (6) "futility of [the]

amendment[.]" Wade v. Knoxville Utils. Bd., 259 F.3d 452, 458–59 (6th Cir. 2001)

(citation omitted). The last factor—futility of the amendment—sufficiently justifies

the Court to deny leave to amend the petition. Martin v. Assoc. Truck Lines, 801 F.2d

246, 248 (6th Cir. 1986). A proposed amendment is futile if it could not survive a

motion to dismiss. Id. The Court will deny Defendant's present motion to amend

because it is futile.

       Defendant moved to amend the petition six months after the limitations period

ran. "[A] party cannot amend a § 2255 petition to add a completely new claim after

the statute of limitations has expired." United States v. Clark, 637 F. App'x 206, 209

(6th Cir. 2016) (alterations in original) (quoting United States v. Thomas, 221 F.3d

430, 436 (3d Cir. 2000)). The Court will grant a motion to amend a § 2255 petition if



                                           13
the claim relates back to the same "'common core of operative facts' as the initial

petition." Id. (quoting Mayle v. Felix, 545 U.S. 644, 664 (2005)).

      Defendant's amended petition would add a new claim that the Court violated

his due process right because the Court misapplied a sentencing enhancement. ECF

323, PgID 7821. In the initial petition, Defendant claimed his appellate counsel failed

to raise a claim that the district court misapplied a sentencing enhancement. ECF

289, PgID 7369–72. Put simply, the new claim does not relate back to any claim in

the present petition. Clark, 637 F. App'x at 209 (noting that a district court's finding

at sentencing did not relate back to claims about whether a defendant's appellate

counsel should have raised the sentencing issue on appeal). Because the claim does

not relate back to the initial petition, the claim is untimely.

      Defendant's attempt to argue the motion is timely based on § 2255(f)(4) is

meritless. Under § 2255(f)(4), the limitations period runs from "the date on which the

facts supporting the claim or claims presented could have been discovered through

the exercise of due diligence." (emphasis added). Defendant based the amended claim

on a 2010 Wayne County Circuit Court consent decree that he discovered. ECF 323,

PgID 7820–21, 7823–29. But the consent decree is a public document. Id. at 7823–29.

In brief, Defendant should have known about the consent decree as early as August

2010 because the record is a public document. Thus, the limitations period expired

before Defendant moved to amend the petition.

      Even if the new claim were timely, the Court would still deny the motion to

amend because the claim is procedurally defaulted. Massaro, 538 U.S. at 504. The



                                           14
Sixth Circuit upheld the Court's sentencing enhancement for Defendant's sentence.

ECF 265, PgID 7110–11. Because Defendant is not "actually innocent of the subject

offense" and cannot show cause and prejudice, the amended claim is therefore

procedurally defaulted. Fair, 157 F.3d at 430 (citation omitted). All told, the Court

will deny the motion to amend.

IV.   Requests for an Evidentiary Hearing and Appointment of Counsel

      Defendant requested an evidentiary hearing and appointment of counsel. ECF

289, PgID 7384; ECF 331, PgID 7929. Because the Court has resolved the § 2255

motion, the requests are denied as moot.

V.    Certificate of Appealability and Proceeding In Forma Pauperis on Appeal
      To appeal the Court's decision, Defendant must obtain a certificate of

appealability. To obtain a certificate of appealability, Defendant must make "a

substantial showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2).

Thus, Defendant must show that reasonable jurists could debate whether the Court

should have resolved the § 2255 motion in a different manner, or that the issues

presented were adequate to deserve encouragement to proceed further. Slack v.

McDaniel, 529 U.S. 473, 483–84 (2000). Jurists of reason would not debate the Court's

denial of the motions. The Court will therefore deny a certificate of appealability.

      The Court will also deny Defendant leave to appeal in forma pauperis because

he cannot take an appeal in good faith. See Fed. R. App. P. 24(a).




                                           15
                                     ORDER

      WHEREFORE, it is hereby ORDERED that the motion to vacate sentence

under 28 U.S.C. § 2255 [289] is DENIED.

      IT IS FURTHER ORDERED that the motion to amend [323] is DENIED.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that leave to proceed in forma pauperis on

appeal is DENIED.

      IT IS FURTHER ORDERED that the Clerk of the Court must CLOSE Civil

Case No. 2:20-cv-12548.

      SO ORDERED.

                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: June 23, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on June 23, 2021, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                        16
